Case 2:18-cv-14385-RLR Document 10 Entered on FLSD Docket 10/30/2018 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 2:18-CV-14385-ROSENBERG

DWAYNE GLOSSON,

        Plaintiff,

v.

JOHN H. SANDERS, individually,
and JOSAN CONSTRUCTION COMPANY, LLC,
a Florida Limited Liability Company,

        Defendants.
                                                            /

               ORDER STAYING CASE AND DIRECTING THE CLERK
         OF THE COURT TO CLOSE THIS CASE FOR STATISTICAL PURPOSES

        This cause is before the Court sua sponte. The Court has been informed that the parties have
reached a settlement agreement. Having been informed that the parties are in agreement and have
resolved all disputes, it is hereby ORDERED AND ADJUDGED:
        1.      This case is STAYED.

        2.      All pending deadlines are TERMINATED.

        3.      The parties are instructed to file any appropriate pleadings related to the dismissal of
                this action within thirty (30) days of the date of rendition of this Order.

        4.      Any party may move for the stay imposed by this Order to be lifted or for an
                extension of time to file appropriate pleadings related to the dismissal of this action.

        5.      All pending motions are DENIED AS MOOT.

        6.      The Clerk of the Court is directed to CLOSE THIS CASE FOR STATISTICAL
                PURPOSES; this closure shall not affect the merits of any party’s claim.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 30th day of October,

2018.

                                                      _______________________________
                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE
